OFFICIAL ANNOUNCEMENT OF THE RESULTS OF THE FEBRUARY 2018 OHIO BAR EXAMINATIONOn February 27, 28, and March 1, 2018, the Ohio Bar Examination was administered in Columbus. Today results of that examination are being released. Out of 374 applicants, 195 (52.1 percent) received passing scores; out of 147 first time applicants, 67 percent received passing scores. The names, cities and counties of the successful applicants appear below.The oath of office will be administered to applicants who were successful on the examination and who have satisfied all of the Supreme Court's other requirements for admission. The oath will be administered during a special public session of the Supreme Court that will be held at The Ohio Theatre, 39 East State Street, in Columbus, on Monday, May 7, 2018, at 2:00 P.M.